DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

 Introduction
This is a final Office Action in response to Applicant’s communications received on March 3, 2021. Claim 11-14 have been amended.  
Currently claims 1-20 are pending for examination, Claims 1, 11 and 20 are independent.


Response to Amendments
Applicant’s amendments to claims 11-14 do not overcome the Specification objection as set forth in the previous Office Action.  
Applicant’s did not amend claim 20 regarding the 35 U.S.C. § 112 (f) claim interpretation and the 35 U.S.C. § 112(b) rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 112 (f) claim interpretation and the 35 U.S.C. § 112(b) rejection to claims 25-28 have been maintained. 
The 35 U.S.C. § 112(b) rejection to claims 1, 11 and 20 as set forth in the previous Office Action is withdrawn in view of Application’s Remarks. However, Examiner interpreted claim 11 to read “generating, at a change memo host, a change memo with a first entry incorporating a digital reproduction of the electronic reference…” for the purpose of examination.  
Applicant’s amendments to claims 11-14 are NOT sufficient to overcome the 35 U.S.C. § 101 rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 101 rejection to claims 1-20 has been maintained.
Applicant’s amendments to claims 11-14 are NOT sufficient to overcome the 35 U.S.C. § 103 rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 103 rejection to claims 1-20 has been maintained.

Response to Arguments
Applicant’s amendments filed on March 3, 2021 have been fully considered but are not persuasive.
In the Remarks on page 7, Applicant’s argument the Specification Objections that ¶¶ [0006]; [0045]-[0049]; [0074]-[0078]; and [0030]-[0036] of the present application support the identified limitations of claim 1, 11 and 20.
In response to Applicant’s argument, the Examiner respectfully disagrees. The paragraphs provided by the Applicant are generally describing the similar limitations as recited in the claims. However, the Specification fails to describe the objected limitations in such full, clear, and exact terms as to enable any person skilled in the art to apprise the scope of the invention. The Specification does not describe about modification to metadata impacting the functioning; nothing in the Specification discusses about the first entry incorporating a digital reproduction of the electronic reference, and the generated change memo is confirmed based on a second entry for an additional electronic reference also identifying the modification to the metadata impacting the functioning, and the Specification is silent about prompting an update of the enterprise resource system based on the metadata associated with the electronic reference. For example, paragraphs [0030]-[0036] describe about “prompting a user to perform an initial review of the change memo”, and “prompting a user to perform a validation review of the change memo”, but nothing about prompting an update of the enterprise resource system. The USPTO rejects claims based on the perspective of a person of ordinary skill in view of the written description and prosecution history. Id. at 1312. This determination is a question of law. Id. at 1311. However, “[b]readth is not indefiniteness.” In re Gardner, 427 F.2d 786, 788 (CCPA 1970).

In the Remarks on page 8, Applicant’s argument regarding the 35 U.S.C. § 112(f) claim interpretation that ¶¶ [0045]-[0048]; [0035], [0049], and [0051]; and [0040] provide sufficient structure, material, or acts under 35 U.S.C. § 112 ¶ 1. 
In response to Applicant’s argument, the Examiner respectfully disagrees. Although the Specification in ¶ [0035] recites “a computerized system including at least one processor and at 
Therefore, claim 20 fails the (3) Prong test: the specification must recite the explicit physical structural limitations corresponded to the means-plus-function language in the claim.  




In the Remarks on page 10, Applicant’s argument regarding the 35 U.S.C. § 101 rejection that the claims are directed to a solution to a technical problem. “Precedent has recognized that specific technologic modifications to solve a problem or improve the functioning of a known system generally produce patent-eligible subject matter.” Trading Techs. Int’l, Inc. v. CQG, Inc., 675 Fed. Appx. 1001, 1004-05 (Fed. Cir. 2017) (emphasis added).  
In response to Applicant’s argument, the Examiner respectfully disagrees. Let alone Trading Technologies is non-precedential and even if it was precedential, Applicant’s claims are unlike the claims in Trading Technologies. In Trading Technologies, the patents at issue recited limitations for a graphical user interface (GUI) to address a specific problem with prior art GUI software for real-time trading of stocks, bonds, options, and similar products. Every step in the illustrative claim in Trading Technologies includes GUI limitations. In view of the interrelated functionality of the GUI limitations, the court determined the claims “required a specific, structured graphical user interface paired with a prescribed functionality directly related to the graphical user interface’s structure.” See Trading Technologies Int’l v. CQG,Inc., 675 Fed. App. 1001, 1004-05 (Fed. Cir. 2017).  In contrast, Applicant’s claim 11, for example, recites the limitations of “accessing (reading) an electronic reference (URL, data feed) to identify a modification to metadata impacting the functioning of an enterprise resource system, generating a change memo with a first entry incorporating a digital reproduction of the electronic reference from a first source capturing the metadata, wherein the generated change memo is confirmed based on a second entry for an additional electronic reference from a second source also one or more communication network”, “an electronic reference at a content host”, and “a change memo host”, nothing in the claim element precludes the steps from practically being performed in the mind (including an observation, evaluation, judgment, opinion), or by a human using a pen and paper.  Further, the steps of in response to a tracking indicator of the change memo and prompting an update can also be also be performed in the mind. The Specification describes notify a development team, and update the ERP system; and an alert may be provided to personnel responsible for reviewing the change, and a change memo may be manually created [by using a pen and paper] after review of the change.” See ¶ 50, ¶ 57. The mere nominal recitation of generic computer components do not take the claim limitations out of the mental processing group. Thus, the claim recites an abstract idea.


In the Remarks on page 11-13, Applicant’s argument regarding the 35 U.S.C. § 101 rejection that the application makes clear that the focus of the claimed advance is on improving the technical system, and refers to the court cases of: TecSec, Uniloc, SRI, Ancora Techs, and Core Wireless.  
In response to Applicant’s argument, the Examiner respectfully disagrees. In TecSec, the invention is related to a method for providing multi-level Multimedia security in a data network, as such, the invention is related to a technology—“data network security”. The claim recites selecting an object to encrypt, selecting a label for the object, selecting an encryption algorithm, encrypting the object according to the encryption algorithm, determining access authorization based on the object label, and decrypting the object if access authorization is granted. The court concluded that “the patent claims at issue here are directed to improving a data network’s basic functioning by enabling secure and efficient transmission to intended recipients when use is made of the basic multicasting functionality of such a data network.” See TecSec, Inc. v. Adobe Inc., 978 F.3d 1278, 1296 (Fed. Cir. 2020). In contrast, Applicant’s claims seek to address a 
Applicant analogizes the claims to those involved in Uniloc that the claims do not merely recite generalized steps.  Although “software can make patent-eligible improvements to computer technology, and related claims are eligible as long as they are directed to non-abstract improvements to the functionality of a computer or network platform itself,” Uniloc USA, Inc. v. LG Electronics USA, Inc., 957 F.3d 1303, 1309 (Fed. Cir. 2020), Applicant’s claimed method does not appear to even recite particular software to achieve efficient workflow processing in change memo management. Instead, requiring a user to review, validate, approve and determine whether to implement updates to the ERP based on identified change are fundamental building blocks of human ingenuity. More specifically, the limitation of “the generated change memo is confirmed based on a second entry for an additional electronic reference also identifying the modification to the metadata impacting the functioning of enterprise resource system” is nothing more than a double check with another source to verify the impact. Even if it could be concluded that such software implementations were implicated by certain claim limitations such as accessing an electronic reference at a content host (reading a web page), the claim does not recite improvements to the functionality of a computer itself or the communication network. Indeed, Enfish distinguished claims, like claim 11 here, accessing an electronic reference at a content host is purely conventional computer function or “generalized steps to be performed on a computer using conventional computer activity.” Enfish, LLC v. Microsoft Corp., 822 F.3d at 1338 (Fed. Cir. 2016). 
In response to Applicant’s argument that the claims in this case are specific and do not recite an abstract idea, the Examiner respectfully disagrees. As discussed above, the limitations of “to identify a modification [] impacting the functioning…, in response to a tracking indicator…, prompting an update…” are required no more than observation, evaluation, judgement and opinion, which fall within the mental processes groping. See 2019 Revised Guidance. However, Applicant’s claims do not adhere to the same fact pattern as seen in the SRI decision. In SRI, the court concluded that the claim reciting using a plurality of network monitors to analyze specific network traffic data and to identify suspicious activity on the network SRI International, Inc. v. Cisco Systems, Inc., 930 F.3d 1303-1304 (Fed. Cir. 2019). 
Further, Applicant’s claims are unlike the claims in Ancora Techs and Core Wireless, but reciting an abstract idea. See discussion above. Even if the pending claims do not recite a mere result, nothing in the claim limitations reflects an improvement to a user interface as seen in Core Wireless, where the claimed invention involves a graphical user interface for mobile devices that displays an application summary of each application on the main menu while those application are in an unlaunched state. The claims were held patent eligible because they are directed to an improved user interface for electronic devices, not to the abstract idea of an index, In particular, the claims contain precise language delimiting the type of data to be displayed and how to display it, thus improving upon conventional user interfaces to increase the efficiency of using mobile devices. See Core Wireless Licensing S.A.R.L. v. LG Electronics, Inc., 2016-2684, 2017-1922 (Fed. Cir. Jan. 25, 2018). In contrast, with Applicant’s claims, let alone the claims are making an improvement to the graphical user interface, the claims do not even require a display.


In the Remarks on page 16, Applicant’s argument regarding the 35 U.S.C. § 101 rejection that the claims amount to significantly more than a patent on any abstract idea itself…The pending claims include specific limitations beyond what was route in the field, and the claims include unconventional steps confining them to particular useful application.  
In response to Applicant’s argument, the Examiner respectfully disagrees. The Step 2B analysis is to evaluate whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. Let alone Applicant fails to point out what additional element or combination elements in the claims and how the claim as a whole amounts to significantly more than any abstract idea. However, beyond the abstract idea, claim 11 recites the additional elements: “one or more communication networks”, “an electronic reference at a content host” and “a change memo host”.  These additional elements, when e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; and Remotely accessing user-specific information through a mobile interface and pointers to retrieve the information without any description of how the mobile interface and pointers accomplish the result of retrieving previously inaccessible information, Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017)). Thus, simply implementing the abstract idea on a generic computer for performing generic computer functions is not enough to qualify as a practical application, and the combination of the claimed elements do not amount to significantly more than an abstract idea (MPEP 2106.05(f) & (h)).


In the Remarks on page 20, Applicant argues that the Kennis does not contemplate “prompting an update of an enterprise resource system,” as claimed.    
In response to Applicant’s argument, the Examiner respectfully disagrees. Kennis discloses a knowledge base (electronic reference) and methods for use in connection with a policy compliance monitoring system operative to determine exceptions to policies expressed by computer-executable policy statement; monitors electronic transactions (metadata) of the enterprise from various and possibly heterogeneous data sources, detects exceptions to establish policies, [generating] report exceptions to authorized user such as managers and auditors, and/or provides a case management system for tracking exceptions and their underlying transactions; extracts information from data sources for utilizing in policy compliance monitoring, normalizing data from data sources against a system ontology and storing (updating) the 


In the Remarks on page 23, Applicant argues that the Kennis does not disclose accessing an electronic reference to identify a modification to metadata impacting the functioning of an enterprise resource system, and generating a change memo with a first entry incorporating a digital reproduction of an electronic reference capturing the metadata.    
In response to Applicant’s argument, the Examiner respectfully disagrees. As discussed above, Kennis discloses a knowledge base and methods for use in connection with a policy compliance monitoring system operative to determine exceptions to policies expressed by computer-executable policy statement; monitors electronic transactions of the enterprise from various and possibly heterogeneous data sources, detects exceptions to establish policies, [generating] report exceptions to authorized user such as managers and auditors, and/or provides a case management system for tracking exceptions and their underlying transactions; extracts information from data sources for utilizing in policy compliance monitoring, normalizing data from data sources against a system ontology and storing (updating) the normalized data in a monitoring database (see Abstract. Kennis discloses at least a knowledge base (electronic retrieving computer-executable policy statements (frames) from the knowledge base 165. These steps include opening a connection to the monitoring database, retrieving and reading any base frames…, validating the frames for syntax, and all applicable and required support entities, evaluates all indicators in the frame, retrieving additional information from additional data sources. If the evaluation of any indicator produces a confidence level that exceeds a predetermined threshold, a new exception is created. This new exception is added to the exception database, all basis revisions are determined and saved, and a wariness value for each entity underlying the exception is updated based on exception” (see ¶ 294).



In the Remarks on page 23, Applicant argues that the Kennis does not disclose accessing an electronic reference to identify a modification to metadata impacting the functioning of an enterprise resource system, and generating a change memo with a first entry incorporating a digital reproduction of an electronic reference capturing the metadata.    
In response to Applicant’s argument, the Examiner respectfully disagrees. Kennis describes a knowledge base comprises the modification of the extractor files, the normalizing file, and the policy statements, access the knowledge base in connection with a policy compliance monitoring system operative to determine exceptions to policies expressed by computer-executable policy statements (see ¶ 17-23); access a database the stores the electronic transaction data for determining a possible lack of compliance of electronic transaction data with a predetermined policy (see ¶ 35); access and retrieve information from external data sources 132 vis an external network 131 such as the Internet (see ¶ 193). Thus, Kennis suggests at least accessing a knowledge base comprises the modification file, the normalizing file, the policy statements and the electronic transaction data used for determining exceptions of computer execution.



In the Remarks on page 24, Applicant argues that the references of Kennis and Lai are not properly combinable to reject the claims. It also appears that the only possible basis for combining the references would be the improper hindsight and use of Applicant’s pending claims as a roadmap to piece together the references.    
In response to Applicant’s argument, the Examiner respectfully disagrees. The Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In This case, Kennis discloses a plurality of components are typically provided in the form of one or more computer program modules that are stored and run on one or more server-based computer system (see ¶ 191). Kennis does not explicitly disclose a host computer as claimed; however, Lai discloses the Application Platform Layer denotes the applications (such as risk management system) running on a host (such as a Web server) with the business logic (see ¶ 447). Therefore, both the server 
With respect to Applicant’s argument that combining the references would be the improper hindsight and use of Applicant’s pending claims as a roadmap, one must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

In the Remarks on page 25, Applicant’s argument regarding claim 9 that Lai is not properly combinable with Kennis because Kennis would be rendered inoperable as applied to the pending claims and no sufficient motivation to combine Kennis and Lai has been identified.    
In response to Applicant’s argument, the Examiner respectfully disagrees. As discussed above, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In This case, while Kennis discloses the ontology file contains information identifying an entity (or linkages identifying other entities related to one or the entities) that is subject to testing for policy compliance by a compliance policy statement; comparing the obtained metadata comprises revision information with different versions of an entity; evaluating data stored in the monitoring database against the predetermined requirements, and indicators that represent the resolution of the logical expression (see ¶ 19-21); and evaluating all indicators to determine whether to create a new exception or to update a wariness value for each entity based on the exception (see ¶ 294); Lai provides a testing environment with testing the SOAP server; the SOAP client sends a service request to update some account information to the hub; the hub may also notify the JMS queue manager that the hub is ready to update the business transaction (see ¶ 343, ¶ 915 and ¶ 


In the Remarks on page 25, Applicant’s argument regarding claims 10 and 19 are not rendered obvious by the Kennis and Lai references.    
In response to Applicant’s argument, the Examiner respectfully disagrees. It is noted that the rejection to claims 10 and 19 does not rely on the obviousness combination of Kennis and Lai. However, Kennis discloses the method comprises logical statements for computing a priority associated with an exception based on confidence and impact, computing a wariness by combining the confidence levels of one or more exceptions as probabilities, and providing updated value wariness for particular entities over time and as a result of multiple exception (see ¶ 33, ¶ 38); the inventions identify transactions where authorized users perform suspicious or otherwise uncompliant transactions within the business systems; identify fraud, misuse, and errors and detecting problem transactions in different ways including the use of multiple indicators, tracking ongoing exception to the policies, and the TIM system identifies the changes in a monitored database (see ¶ 42-46, ¶ 72); and defining a set of policy statements, including identifying the transactions involved in the policy, the indicators of the policy, and other policy parameters. The routine enables a user to access to the stored policy statements to create new statements, or update existing policy statements; Fig. 11 provides an example of how the changed entities are detected and identified, by receipt of changed data from an exemplary ERP database, makes a number of changes to information related to a particular vendor, and updates the changed data to the vendor (see ¶ 233, ¶ 255). 
Therefore, given the broadest reasonable interpretation to one of ordinary skill in the art, Kennis and in view of Lai teaches the limitations in the form of Applicant claimed.

Specification
The Specification is objected to because of the following informalities:
Claims 1, 11 and 20 recite limitations: “accessing an electronic reference at a content host to identify a modification to metadata impacting the functioning of an enterprise resources system”, “generating a change memo with a first entry incorporating a digital reproduction of the electronic reference capturing the metadata, where the generated change memo is confirmed based on a second entry for an additional electronic reference also identifying the modification to the metadata impacting the functioning of the enterprise resource system”, and “prompting an update of the enterprise resource system based on the metadata associated with the electronic reference, the tracked status indicating that the modification of the metadata is confirmed.” However, the Specification fails to describe anything about the modification to metadata is impacting the functioning, generating a change memo with a first entry incorporating a digital reproduction of the electronic reference, confirmed based on a second entry for an additional electronic reference also identifying the modification to the metadata impacting the functioning, and prompting an update of the enterprise resource system based on the metadata associated with the electronic reference. Thus, there is a lack of written description under 35 U.S.C. § 112 ¶ 1. See MPEP 2161.01(I). 


Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Regarding Claim 20, the claim recites a computerized system comprising “a change identification component that accesses”, “a data store storing a plurality of change memos”, and “a communication component that instructs” are directed a means (or step) plus function limitation that invokes 35 U.S.C. § 112, (f), or pre-AIA  35 U.S.C. 112, sixth paragraph.
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Here, even though “means for” has not been explicitly recited, claim limitations of “a change identification component that accesses”, “a data store storing a plurality of change memos”, and “a communication component that instructs” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder with functional language “accesses an electronic reference at a content host to identify a modification to metadata impacting the functioning of an enterprise resource, storing a plurality of change memos, each change memo comprising a first entry incorporating a digital reproduction of the electronic reference capturing the metadata, and instructs an update of the enterprise resource system based on the metadata associated with the electronic reference in response to tracking a status of the change memo, the tracked status indicating that the modification of the metadata is confirmed“ without reciting sufficient structure to achieve the functions.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


The following is a quotation of 35 U.S.C. 112(b):
 (B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Regarding claim 20, as discussed above, claim includes language that invoke 35 U.S.C. § 112 (f), or sixth paragraph.  However, the written description fails to (1) disclose the corresponding structure, material, or acts for the claimed function and/or (2) clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function.  Here, the claims recite the following limitations: 1) “a change identification component that accesses an electronic reference at a content host to identify a modification to metadata impacting the functioning of an enterprise resource” is directed to specified functions for accessing an electronic reference at a content host to identify a modification to metadata 
For each of the indefinite function as described above, Applicant is required to:
(a) Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture (product), or composition of matter.
In this case, claims 1-10 are directed to a non-transitory computer-readable storage media storing computer-usable instructions, which falls within the statutory category of a product; claims 11-19 are directed to a method for updating enterprise resource, which falls within the statutory category of a process; and claim 20 is directed to a system comprising at least one processor at least one computer-readable storage medium, which falls within the statutory category of a machine.
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Revised Guidance), 84 Fed. Reg. 50, 54-55.
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Taking the method claims 11-19 as representative, claim 11 recites the limitations of “accessing an electronic reference [] to identify a modification to metadata impacting the functioning of an enterprise resource, generating a change memo with a first entry incorporating a digital reproduction of the electronic reference from a first source capturing the metadata, and in response to a tracking indicator indicating the modification of the metadata is confirmed, one or more communication network”, “an electronic reference at a content host”, and “a change memo host with a first entry incorporating a digital reproduction of the electronic reference capturing the metadata”, nothing in the claim element precludes the steps from practically being performed in the mind (including an observation, evaluation, judgment, opinion), or by a human using a pen and paper.  For example, the claim encompasses a person can manually identify a modification to metadata that impacting the functioning of an enterprise resource system, and prompting (requesting) an update of the enterprise resource system in his/her mind by observation, evaluation, judgment and opinion; and manually generating a change memo to include a copy of the policy after confirmed by an addition resource by using a pen and paper. The mere nominal recitation of a generic computer components do not take the claim limitation out of the mental processes grouping. See 84 Fed. Reg. 52.  The dependent claims further recite the similar limitations of “identifying the modification metadata, and identifying updates to a legal requirement”. These limitations do not preclude the steps from practically being performed in the mind. The Specification describes: a user is able to compare the first version of the electronic reference with the second version of the electronic reference to determine if a change has been made, by prompting a user to perform an initial review of the change memo, and prompting a user to perform a validation review of the change memo, providing a notification to one or more users of a development team that the change memo has been approved for developing and implementing an update to the ERP system. See ¶ 36. An example of a case identifying a concept relating to identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017). The court determined that these claims were directed to the concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work. Accordingly, the claims recite an abstract idea, and the analysis proceed to Prong Two.
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
one or more communication network”, “an electronic reference at a content host”, and “a change memo host”. The specification does not define the structure and function for each of these elements, when given the broadest reasonable interpretation, these additional elements are recited at a high level of generality that simply invoke as tools for data communication and data presentation. Even if the recited “host” is a computer for performing the steps, this computer is no more than a generic computer for performing generic computer functions including receiving, storing and transmitting information over a network. Therefore, nothing in the claim integrate the judicial exception into a practical application because none of the elements reflects an improvement to the functioning of the computer itself, or another technology or technical field. To integrate the exception into a practical application, the additional claimed elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). See Revised Guidance. Accordingly, the claims are directed to an abstract idea, the analysis proceed to Step 2B.
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
Beyond the abstract idea, claim 11 recites additional elements of “one or more communication network”, “an electronic reference at a content host”, and “a change memo host”. The specification does not define the structure and function for each of these elements, when given the broadest reasonable interpretation, these additional elements are recited at a high level of generality that simply invoke as tools for data communication and data presentation. Even if the recited “host” is a computer for performing the steps, this computer is no more than generic computer for performing generic computer functions including receiving, storing and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Storing and retrieving (accessing) information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition)). Thus, simply implementing the abstract idea on a generic computer for performing generic computer functions is not enough to qualify as a practical application, and the combination of the claimed elements do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). The claims do not amount to “significantly more” than the abstract idea because nothing in the claims that (1) effects any improvements to the functioning of a computer itself, or effect an improvement to another technology or technical field; (2) applies or uses of, a particular machine (MPEP 2106.05(b)); (3) effects a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); nor (4) provides other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, such that the claims as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e). 
For the foregoing reasons, claims 11-19 cover subject matter that is judicially-excepted from patent eligibility under § 101. The other independent claims - product claims 1-10 and system claim 20 parallel claims 11-19 —similarly cover claimed subject matter that is judicially-excepted from patent eligibility under § 101.
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kennis et al., (US 2006/0212486, hereinafter: Kennis), and in view of Lai, (US 2005/0044197).
Regarding claim 1, Kennis discloses one or more non-transitory computer-readable storage media storing computer-useable instructions that, when executed by one or more computing devices (see ¶ 181), cause the one or more computing devices to perform a method comprising:
accessing, over one or more communication networks (see ¶ 180), an electronic reference at a content host to identify a modification to metadata impacting the functioning of an enterprise resource system (see Abstract; ¶ 17-23, ¶ 35, ¶ 45, ¶ 193, ¶ 234, ¶ 253-255 and ¶ 294).
generating, at a change memo host, a change memo (e.g. note, change log, report, summary) with a first entry incorporating a digital reproduction of the electronic reference capturing the metadata (see Fig. 16, 25; ¶ 43, ¶ 59, ¶ 104-105, ¶ 187, ¶ 214-215, ¶ 242, ¶ 255, ¶ 264-267 and ¶ 277-278), wherein the generated change memo is confirmed based on a second 
in response to tracking a status of the change memo by the change memo host, prompting an update of the enterprise resource system based on the metadata associated with the electronic reference, the tracked status indicating that the modification of the metadata is confirmed (see ¶ 19-21, ¶ 43, ¶ 138, ¶ 213, ¶ 264, ¶ 272, ¶ 294 and ¶ 306).
Kennis discloses the computer program modules are stored and run on one or more servers that provide user interface to access case management component (see ¶ 191 and ¶ 198).  
Kennis does not explicitly disclose any host computer for serving the electronic references (web page); however, Lai in an analogous art for web service management discloses: 
A CTG is running on the same platform with CICS and the Web server and different host that communicates with the CICS application (see ¶ 104-105, ¶ 447 and ¶ 761). It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the server used in the system of Kennis to include different hosts as taught by Lai in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution of web service. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2, Kennis does not explicitly disclose the following limitations; however, Lai discloses the one or more computer-readable storage media of claim 1, wherein the electronic reference is associated with a uniform resource locator (URL) (see ¶ 290-291). It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Kennis to include the teaching of Lai in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution of web service. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 3, Kennis discloses the one or more computer-readable storage media of claim 2, wherein accessing the electronic reference is in response to a predetermined configurable routine (see ¶ 17-18, ¶ 29 and ¶ 228).  
Regarding claim 4, Kennis does not explicitly disclose the following limitations; however, Lai discloses the one or more computer-readable storage media of claim 1, wherein the electronic reference comprises a data feed and wherein accessing the electronic reference comprises receiving the data feed (see ¶ 422, ¶ 910 and ¶ 1484). 
It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Kennis to include the teaching of Lai in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution of web service. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 5, Kennis discloses the one or more computer-readable storage media of claim 1, wherein the modification to metadata is identified based on conflicting versions of metadata (see ¶ 19-20).  
Regarding claim 6, Kennis discloses the one or more computer-readable storage media of claim 1, wherein the change memo is automatically generated in response to identifying the modification to metadata (see ¶ 11, ¶ 214-215, ¶ 255, ¶ 264-267 and ¶ 343).  
Regarding claim 7, Kennis discloses the one or more computer-readable storage media of claim 1, wherein the change memo is generated based on user input that is received subsequently to providing the electronic reference to a user (see ¶ 219, ¶ 223, and ¶ 226).  
Regarding claim 8, Kennis discloses the one or more computer-readable storage media of claim 1, wherein the status of the change memo may be set to one selected from the following: initial, request, discard, undocumented, future, validate, ready, addinfo, and approved (see ¶ 173, ¶ 294 and ¶ 306).  
Regarding claim 9, Kennis does not explicitly disclose the following limitations; however, Lai discloses the one or more computer-readable storage media of claim 1, wherein the update to the enterprise resource planning system reflected in the change memo is tested in a 
Regarding claim 10, Kennis discloses the one or more computer-readable storage media of claim 1, wherein identifying the modification to the metadata includes identifying an update to a legal requirement (see ¶ 33, ¶ 38, ¶ 42-46, ¶ 59-60, ¶ 217, ¶ 233, ¶ 255).  

Regarding claim 11, Kennis discloses a computer implemented method comprising:  Page 37 of 41 
8956598 viaccessing, over one or more communication networks, an electronic reference at a content host to identify a modification to metadata impacting the functioning of an enterprise resource system (see Abstract; ¶ 17-23, ¶ 35, ¶ 45, ¶ 193, ¶ 234, ¶ 253-255 and ¶ 294); 
generating a change memo at a change memo host with a first entry incorporating a digital reproduction of the electronic reference from a first source capturing the metadata (see Fig. 16, 25; ¶ 43, ¶ 59, ¶ 104-105, ¶ 187, ¶ 214-215, ¶ 242, ¶ 255, ¶ 264-267 and ¶ 277-278), wherein the generated change memo is confirmed based on a second entry for an additional electronic reference from a second source also identifying the modification to the metadata impacting the functioning of the enterprise resource system (see ¶ 10, ¶ 194, ¶ 201, ¶ 283-284, ¶ 295, ¶ 305-306 and ¶ 368); and 
in response to a tracking indicator of the change memo by the change memo host, prompting an update of the enterprise resource system based on the metadata associated with the electronic reference, the tracking indicator indicating that the modification of the metadata is confirmed (see ¶ 19-21, ¶ 43, ¶ 138, ¶ 213, ¶ 264, ¶ 272, ¶ 294 and ¶ 306).  
Kennis discloses the computer program modules are stored and run on one or more servers that provide user interface to access case management component (see ¶ 191 and ¶ 198).  
 host computer for serving the electronic references (web page); however, Lai in an analogous art for web service management discloses: 
A CTG is running on the same platform with CICS and the Web server and different host that communicates with the CICS application (see ¶ 104-105, ¶ 447 and ¶ 761). It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the server used in the system of Kennis to include different hosts as taught by Lai in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution of web service. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 12, Kennis does not explicitly disclose the following limitations; however, Lai discloses the method of claim 11, wherein the electronic reference from the first source is associated with a uniform resource locator (URL) (see ¶ 290-291). It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Kennis to include the teaching of Lai in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution of web service. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
  Regarding claim 13, Kennis discloses the method of claim 11, wherein accessing the electronic reference from the first source is in response to a predetermined configurable routine (see ¶ 17-18, ¶ 29, ¶ 228 and ¶ 231).  
Regarding claim 14, Kennis does not explicitly disclose the following limitations; however, Lai discloses the method of claim 11, wherein the electronic reference from the first source comprises a data feed and wherein accessing the electronic reference comprises receiving the data feed (see ¶ 422, ¶ 910 and ¶ 1484). It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Kennis to include the teaching of Lai in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution of web service. Since the combination of each element merely 
Regarding claim 15, Kennis discloses the method of claim 11, wherein the modification to metadata is identified based on conflicting versions of metadata (see ¶ 19-20).  
Regarding claim 16, Kennis discloses the method of claim 11, wherein the change memo is automatically generated in response to identifying the modification to metadata (see ¶ 11, ¶ 214-215, ¶ 255, ¶ 264-267 and ¶ 343).  
Regarding claim 17, Kennis discloses the method of claim 11, wherein the change memo is generated based on a user input that is received subsequently to providing the electronic reference to a user (see ¶ 219, ¶ 223 and ¶ 226).  
Regarding claim 18, Kennis discloses the method of claim 11, wherein the change memo has a priority selected from one of the following: critical, high, medium, and low (see Fig. 40, # 4003; ¶ 38, ¶ 161 and ¶ 328).  
Regarding claim 19, Kennis discloses the method of claim 11, wherein identifying the modification to the metadata includes identifying updates to a legal requirement (see ¶ 33, ¶ 38, ¶ 42-46, ¶ 59-60, ¶ 217, ¶ 233, ¶ 255).  
Regarding claim 20, Kennis discloses a computerized system comprising: at least one processor; at least one computer-readable storage medium; 
a change identification component that accesses, over one or more communication networks (see ¶ 180), an electronic reference at a content host to identify a modification to metadata impacting the functioning of an enterprise resource system (see Abstract; ¶ 17-23, ¶ 35, ¶ 45, ¶ 193, ¶ 234, ¶ 253-255 and ¶ 294); 
a data store storing a plurality of change memos, each change memo comprising a first entry incorporating a digital reproduction of the electronic reference capturing the metadata Fig. 16, 25; ¶ 43, ¶ 59, ¶ 104-105, ¶ 187, ¶ 214-215, ¶ 242, ¶ 255, ¶ 264-267 and ¶ 277-278, wherein the generated change memo is confirmed based on a second entry for an additional electronic reference also identifying the modification to the metadata impacting the functioning of the enterprise resource system (see ¶ 10, ¶ 194, ¶ 201, ¶ 283-284, ¶ 295, ¶ 305-306 and ¶ 368); and  Page 39 of 41 

Kennis discloses the computer program modules are stored and run on one or more servers that provide user interface to access case management component (see ¶ 191 and ¶ 198).  
Kennis does not explicitly disclose any host computer for serving the electronic references (web page); however, Lai in an analogous art for web service management discloses: 
A CTG is running on the same platform with CICS and the Web server and different host that communicates with the CICS application (see ¶ 104-105, ¶ 447 and ¶ 761). It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the server used in the system of Kennis to include different hosts as taught by Lai in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution of web service. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Sekiguchi (US 2009/0271355) discloses a policy change processing apparatus for controlling the process of content changes of a plurality of policies and determining whether a policy content accepted as a change target of a predetermined policy. 
Cragun et al., (US 2005/0160355) discloses method for maintaining annotations for changes source documents and updating annotation records containing the at least one annotation to reflect the one or more changes to the document.
“Optimizing the Change Management of Enterprise Resource Planning System Implementations”,  by Onur Kerimoglu and Nuri Basoglu, PICMET 2006 Proceedings, 9-13 July, Istanbul, Turkey. 
“Enterprise Resource Planning Implementation Through the use of Change Management and Critical Success Factors”, by Maurice Fallon, School of Computing, Dublin Institute of Technology, Ireland, 2005.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624